DETAILED ACTION
Introduction
This office action is in response to Applicant’s submission filed on 9/30/2020. Claims 1-14 are pending in this application. As such, claims 1-14 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The term “DECT” is not explicitly defined in the specification or the claims.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takagi et al. (US 20120190370 A1) (Further referred to as “Takagi”).

	Regarding Claim 1, Takagi teaches a DECT base station, wherein the DECT base station is installed with at least two voice codecs (Takagi Paragraph 63, Figure 3, and Paragraph 132 -  Also, a voice codec unit 13 of FIG. 3 includes a plurality of DSPs (digital signal processors) which is each configured by an IC codec. The voice codec unit 13 conducts the call control and transmits or receives voice data in a digital radio communication system. In order that the radio cell station CS of FIG. 3 conduct communication by four channels, DSP1 to DSP4 are mounted therein. In the description, it is assumed that a radio communication is conducted in conformity to the DECT.);
	and the DECT base station is configured to sequentially judge whether the voice codecs of the DECT base station match voice codec of a handle according to a first codec information data packet sent by the handle, and when the matching is successful, send a response information to the handle to perform voice communication with the handle through the matched voice codec (Takagi Paragraph 138 - Further, when the radio cell station CS1 notifies the radio cell station CS1 of a state notice (talk) (seq 122), the radio cell station CS2 transmits a transfer path establishment request to the radio cell station CS1 (seq 123), and the radio cell station CS1 transmits a transfer path establishment reply to the radio cell station CS2 (seq 124). As a result, the radio cell station CS1 and the radio cell station CS2 open the RTP transfer path. In this example, the radio cell station CS2 transmits a transfer start request to the radio cell station CS1 (sec 125), and the radio cell station CS1 transmits a transfer start reply to the radio cell station CS2 (seq 126). As a result, the radio cell station CS2 acquires statistical information such as the number of RTP transmission packets or the number of RTP loss packets of the radio cell station CS1, and the radio cell station CS2 sets the statistical information in the memory 16. Thereafter, the radio cell station CS2 notifies the radio personal station PS of a CC_SERVICE_CHANGE (codec switching request) (seq 127), and the radio personal station PS switches the codec to another one as required, and notifies the radio cell station CS2 of a CC_SERVICE_ACCEPT (codec switching reply) (seq 128). Seqs 110, 111, 114, 117, and 122 to 126 are executed according to a procedure unique to the present invention. This process showcases how the DECT base station determines if the codec is matching and how it handles communication with a handle after both matching and not matching with a voice codec.).

	Regarding Claim 2, Takagi teaches all of the limitations of claim 1. Takagi also teaches that the DECT base station is further configured to send a second codec information data packet to the handle, enable the handle to sequentially judge whether the voice codecs of the handle match the voice codec of the DECT base station according to the second codec information data packet, and when the matching is successful, receive a response information sent by the handle to perform voice communication with the handle through the matched voice codec (Takagi Paragraph 138 - Further, when the radio cell station CS1 notifies the radio cell station CS1 of a state notice (talk) (seq 122), the radio cell station CS2 transmits a transfer path establishment request to the radio cell station CS1 (seq 123), and the radio cell station CS1 transmits a transfer path establishment reply to the radio cell station CS2 (seq 124). As a result, the radio cell station CS1 and the radio cell station CS2 open the RTP transfer path. In this example, the radio cell station CS2 transmits a transfer start request to the radio cell station CS1 (sec 125), and the radio cell station CS1 transmits a transfer start reply to the radio cell station CS2 (seq 126). As a result, the radio cell station CS2 acquires statistical information such as the number of RTP transmission packets or the number of RTP loss packets of the radio cell station CS1, and the radio cell station CS2 sets the statistical information in the memory 16. Thereafter, the radio cell station CS2 notifies the radio personal station PS of a CC_SERVICE_CHANGE (codec switching request) (seq 127), and the radio personal station PS switches the codec to another one as required, and notifies the radio cell station CS2 of a CC_SERVICE_ACCEPT (codec switching reply) (seq 128). Seqs 110, 111, 114, 117, and 122 to 126 are executed according to a procedure unique to the present invention. This process showcases how the DECT base station determines if the codec is matching and how it handles communication with a handle after both matching and not matching with a voice codec.).

	Regarding Claim 3, Takagi teaches all of the limitations of claim 1. Takagi also teaches that  sequentially judge whether the voice codecs of the DECT base station match the voice codec of the handle according to the first codec information data packet sent by the handle, specifically is: according to the first codec information data packet, judge whether the voice codecs of the DECT base station match the voice codec of the handle one by one based on a priority order of the voice codecs of the DECT base station (Takagi Paragraph 138 - Thereafter, the radio cell station CS2 notifies the radio personal station PS of a CC_SERVICE_CHANGE (codec switching request) (seq 127), and the radio personal station PS switches the codec to another one as required, and notifies the radio cell station CS2 of a CC_SERVICE_ACCEPT (codec switching reply) (seq 128). Seqs 110, 111, 114, 117, and 122 to 126 are executed according to a procedure unique to the present invention.).

	Regarding Claim 4, Takagi teaches all of the limitations of claim 2. Takagi also teaches that sequentially judge whether the voice codecs of the handle match the voice codec of the DECT base station according to the second codec information data packet, specifically is: according to the second codec information data packet, judge whether the voice codecs of the handle match the voice codec of the DECT base station one by one based on a priority order of the voice codecs of the handle (Takagi Paragraph 138 - Thereafter, the radio cell station CS2 notifies the radio personal station PS of a CC_SERVICE_CHANGE (codec switching request) (seq 127), and the radio personal station PS switches the codec to another one as required, and notifies the radio cell station CS2 of a CC_SERVICE_ACCEPT (codec switching reply) (seq 128). Seqs 110, 111, 114, 117, and 122 to 126 are executed according to a procedure unique to the present invention. Some of the Seqs alluded to in the art is talking about how the base station and handle judged whether the voice codecs matched.).

	Regarding Claim 5, Takagi teaches all of the limitations of claim 1. Takagi also teaches that the first codec information data packet is a data packet including the information of the voice codecs of the handle sent by the handle when the handle is turned on or when the communication is established (Takagi Paragraph 138 - In this example, the radio cell station CS2 transmits a transfer start request to the radio cell station CS1 (sec 125), and the radio cell station CS1 transmits a transfer start reply to the radio cell station CS2 (seq 126). As a result, the radio cell station CS2 acquires statistical information such as the number of RTP transmission packets or the number of RTP loss packets of the radio cell station CS1, and the radio cell station CS2 sets the statistical information in the memory 16.).

	Regarding Claim 6, Takagi teaches all of the limitations of claim 2. Takagi also teaches that the second codec information data packet is a data packet including the information of the voice codecs of the DECT base station sent by the DECT base station when the DECT base station is turned on or when the communication is established (Takagi Paragraph 138 - Thereafter, the radio cell station CS2 notifies the radio personal station PS of a CC_SERVICE_CHANGE (codec switching request) (seq 127), and the radio personal station PS switches the codec to another one as required, and notifies the radio cell station CS2 of a CC_SERVICE_ACCEPT (codec switching reply) (seq 128). Seqs 110, 111, 114, 117, and 122 to 126 are executed according to a procedure unique to the present invention. Some of the Seqs alluded to in the art is talking about the information data packet sent.).

	Regarding Claim 7, Takagi teaches a handle, wherein the handle is installed with at least two voice codecs (Takagi Paragraph 63, Figure 3, and Paragraph 132 -  Also, a voice codec unit 13 of FIG. 3 includes a plurality of DSPs (digital signal processors) which is each configured by an IC codec. The voice codec unit 13 conducts the call control and transmits or receives voice data in a digital radio communication system. In order that the radio cell station CS of FIG. 3 conduct communication by four channels, DSP1 to DSP4 are mounted therein. In the description, it is assumed that a radio communication is conducted in conformity to the DECT.);
	and the handle is configured to send a first codec information data packet to a DECT base station, enable the DECT base station to sequentially judge whether voice codecs of the DECT base station match the voice codecs of the handle according to the first codec information data packet, and when the matching is successful, receive a response information sent by the DECT base station to perform voice communication with the DECT base station through the matched voice codecs (Takagi Paragraph 138 - Further, when the radio cell station CS1 notifies the radio cell station CS1 of a state notice (talk) (seq 122), the radio cell station CS2 transmits a transfer path establishment request to the radio cell station CS1 (seq 123), and the radio cell station CS1 transmits a transfer path establishment reply to the radio cell station CS2 (seq 124). As a result, the radio cell station CS1 and the radio cell station CS2 open the RTP transfer path. In this example, the radio cell station CS2 transmits a transfer start request to the radio cell station CS1 (sec 125), and the radio cell station CS1 transmits a transfer start reply to the radio cell station CS2 (seq 126). As a result, the radio cell station CS2 acquires statistical information such as the number of RTP transmission packets or the number of RTP loss packets of the radio cell station CS1, and the radio cell station CS2 sets the statistical information in the memory 16. Thereafter, the radio cell station CS2 notifies the radio personal station PS of a CC_SERVICE_CHANGE (codec switching request) (seq 127), and the radio personal station PS switches the codec to another one as required, and notifies the radio cell station CS2 of a CC_SERVICE_ACCEPT (codec switching reply) (seq 128). Seqs 110, 111, 114, 117, and 122 to 126 are executed according to a procedure unique to the present invention. This process showcases how the DECT base station determines if the codec is matching and how it handles communication with a handle after both matching and not matching with a voice codec.).

	Regarding Claim 8, Takagi teaches all of the limitations of claim 7. Takagi also teaches that the handle is further configured to sequentially judge whether the voice codecs of the handle match the voice codec of the DECT base station according to the second codec information data packet sent by the DECT base station, and when the matching is successful, send a response information to the DECT base station to perform voice communication with the DECT base station through the matched voice codecs (Takagi Paragraph 138 - Further, when the radio cell station CS1 notifies the radio cell station CS1 of a state notice (talk) (seq 122), the radio cell station CS2 transmits a transfer path establishment request to the radio cell station CS1 (seq 123), and the radio cell station CS1 transmits a transfer path establishment reply to the radio cell station CS2 (seq 124). As a result, the radio cell station CS1 and the radio cell station CS2 open the RTP transfer path. In this example, the radio cell station CS2 transmits a transfer start request to the radio cell station CS1 (sec 125), and the radio cell station CS1 transmits a transfer start reply to the radio cell station CS2 (seq 126). As a result, the radio cell station CS2 acquires statistical information such as the number of RTP transmission packets or the number of RTP loss packets of the radio cell station CS1, and the radio cell station CS2 sets the statistical information in the memory 16. Thereafter, the radio cell station CS2 notifies the radio personal station PS of a CC_SERVICE_CHANGE (codec switching request) (seq 127), and the radio personal station PS switches the codec to another one as required, and notifies the radio cell station CS2 of a CC_SERVICE_ACCEPT (codec switching reply) (seq 128). Seqs 110, 111, 114, 117, and 122 to 126 are executed according to a procedure unique to the present invention. This process showcases how the DECT base station determines if the codec is matching and how it handles communication with a handle after both matching and not matching with a voice codec.).

	Regarding Claim 9, Takagi teaches all of the limitations of claim 7. Takagi also teaches that sequentially judge whether the voice codecs of the DECT base station match the voice codecs of the handle according to the first codec information data packet, specifically is: according to the first codec information data packet, judge whether the voice codecs of the DECT base station match the voice codec of the handle one by one based on a priority order of the voice codecs of the DECT base station (Takagi Paragraph 138 - Thereafter, the radio cell station CS2 notifies the radio personal station PS of a CC_SERVICE_CHANGE (codec switching request) (seq 127), and the radio personal station PS switches the codec to another one as required, and notifies the radio cell station CS2 of a CC_SERVICE_ACCEPT (codec switching reply) (seq 128). Seqs 110, 111, 114, 117, and 122 to 126 are executed according to a procedure unique to the present invention.).

	Regarding Claim 10, Takagi teaches all of the limitations of claim 8. Takagi also teaches that sequentially judge whether the voice codecs of the handle match the voice codec of the DECT base station according to the second codec information data packet sent by the DECT base station, specifically is: according to the second codec information data packet, judge whether the voice codecs of the handle match the voice codec of the DECT base station one by one based on a priority order of the voice codecs of the handle (Takagi Paragraph 138 - Thereafter, the radio cell station CS2 notifies the radio personal station PS of a CC_SERVICE_CHANGE (codec switching request) (seq 127), and the radio personal station PS switches the codec to another one as required, and notifies the radio cell station CS2 of a CC_SERVICE_ACCEPT (codec switching reply) (seq 128). Seqs 110, 111, 114, 117, and 122 to 126 are executed according to a procedure unique to the present invention. Some of the Seqs alluded to in the art is talking about how the base station and handle judged whether the voice codecs matched.).

	Regarding Claim 11, Takagi teaches all the limitations of claim 7. Takagi also teaches that the first codec information data packet is a data packet including the information of the voice codecs of the handle sent by the handle when the handle is turned on or when the communication is established (Takagi Paragraph 138 - In this example, the radio cell station CS2 transmits a transfer start request to the radio cell station CS1 (sec 125), and the radio cell station CS1 transmits a transfer start reply to the radio cell station CS2 (seq 126). As a result, the radio cell station CS2 acquires statistical information such as the number of RTP transmission packets or the number of RTP loss packets of the radio cell station CS1, and the radio cell station CS2 sets the statistical information in the memory 16.).

	Regarding Claim 12, Takagi teaches all of the limitations of claim 8. Takagi also teaches that  the second codec information data packet is a data packet including the information of the voice codecs of the DECT base station sent by the DECT base station when the DECT base station is turned on or when the communication is established (Takagi Paragraph 138 - Thereafter, the radio cell station CS2 notifies the radio personal station PS of a CC_SERVICE_CHANGE (codec switching request) (seq 127), and the radio personal station PS switches the codec to another one as required, and notifies the radio cell station CS2 of a CC_SERVICE_ACCEPT (codec switching reply) (seq 128). Seqs 110, 111, 114, 117, and 122 to 126 are executed according to a procedure unique to the present invention. Some of the Seqs alluded to in the art is talking about the information data packet sent.).

	Regarding Claim 13, Takagi teaches all of the limitations of claim 1. Takagi also teaches that the communication system comprises at least one DECT base station (Takagi Paragraph 138 - Further, when the radio cell station CS1 notifies the radio cell station CS1 of a state notice (talk) (seq 122), the radio cell station CS2 transmits a transfer path establishment request to the radio cell station CS1 (seq 123), and the radio cell station CS1 transmits a transfer path establishment reply to the radio cell station CS2 (seq 124). As a result, the radio cell station CS1 and the radio cell station CS2 open the RTP transfer path. In this example, the radio cell station CS2 transmits a transfer start request to the radio cell station CS1 (sec 125), and the radio cell station CS1 transmits a transfer start reply to the radio cell station CS2 (seq 126). As a result, the radio cell station CS2 acquires statistical information such as the number of RTP transmission packets or the number of RTP loss packets of the radio cell station CS1, and the radio cell station CS2 sets the statistical information in the memory 16. Thereafter, the radio cell station CS2 notifies the radio personal station PS of a CC_SERVICE_CHANGE (codec switching request) (seq 127), and the radio personal station PS switches the codec to another one as required, and notifies the radio cell station CS2 of a CC_SERVICE_ACCEPT (codec switching reply) (seq 128). Seqs 110, 111, 114, 117, and 122 to 126 are executed according to a procedure unique to the present invention. This process showcases how the DECT base station determines if the codec is matching and how it handles communication with a handle after both matching and not matching with a voice codec.). 

	Regarding Claim 14, Takagi teaches all of the limitations of claim 7. Takagi also teaches that  the communication system comprises multiple handles (Takagi Paragraph 63 and Figure 6 - In order that the radio cell station CS of FIG. 3 conduct communication by four channels, DSP1 to DSP4 are mounted therein. Accordingly, in FIG. 6, one radio cell station CS can communicate with the radio personal stations PS at a maximum at the same time, and conducts communication by using one DSP and one SIP for each channel.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ishihara et al. (US 20190387090 A1), Larsen (US 20160191093 A1), and NPL - B. Ramamurthi and C. Mathiazhagan, "DECT-based wireless local loop system," Proceedings of 1994 International Conference on Personal Wireless Communications, 1994, pp. 55-59, doi: 10.1109/ICPWC.1994.567913. (Year: 1994).
	Ishihara et al. (US 20190387090 A1) discloses “a cordless telephone that establishes a call with a telephone of a destination via a base unit includes a controller and a radio unit. The controller modulates control data for controlling radio communication and voice data to be transmitted to the telephone, and stores a modulation control signal of the control data and a modulation voice signal of the voice data in a half slot of a Digital Enhanced Cordless Telecommunications (DECT) system” (Ishihara – Abstract).
	Larsen (US 20160191093 A1) discloses “a headset system comprising a headset and a base station. Each of said headset and base station comprises a transceiver configured to transmit radio signals between said headset and said base station according to a first wireless communication protocol, and each of said headset and base station further comprises a transceiver configured to transmit radio signals between said headset and said base station according to a second wireless communication protocol” (Larsen – Abstract).
	B. Ramamurthi and C. Mathiazhagan, "DECT-based wireless local loop system," Proceedings of 1994 International Conference on Personal Wireless Communications, 1994, pp. 55-59, doi: 10.1109/ICPWC.1994.567913. (Year: 1994) describes a wireless local loop system under development, based on the DECT air interface standard (Ramamurthi et al. – Abstract).
	Please, see document PTO-892 for additional details.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTHEJ KUNAMNENI whose telephone number is (571)272-5428. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UTHEJ KUNAMNENI/Examiner, Art Unit 2656                                                                                                                                                                                                        
	
/HUYEN X VO/Primary Examiner, Art Unit 2656